UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7830


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES EDWARD ELLERBE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:97-cr-00100-BR-1)


Submitted:   February 18, 2010            Decided:   February 25, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Edward Ellerbe, Appellant Pro Se. John Samuel Bowler,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James    Edward      Ellerbe       appeals    the    district   court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006), and its subsequent order denying

reconsideration.      We     have     reviewed     the    record    and    find    no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.          United States v. Ellerbe, No. 5:97-cr-

00100-BR-1 (E.D.N.C. Sept. 2, 2009; Dec. 9, 2009).                         We deny

Ellerbe’s motion for appointment of counsel.                    We dispense with

oral   argument    because      the    facts     and    legal    contentions      are

adequately    presented    in    the    materials       before    the   court     and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                          2